DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities: 
A.	Limitations “….the vias” as recited in the last line in claim 1, should read “.. the plurality of vias”
Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 12 recites the limitation “the plurality of sidewalls …” in line 2.
B.	Claim 12 recites the limitation “the entire height …” in lines  2-3.
There is insufficient antecedent basis for these limitations in the respective claims.	

Allowable Subject Matter
3.	Claims 1-12 might be allowable if rewritten to overcome claim objection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection set forth above.
Reasons for Allowance
4.	 Closest Prior Art: US Pat. Appln. Pub. 2014/0124255 (Kim, Method for Manufacturing Electronic Component-Embedded Substrate and Electronic Component-Embedded Substrate, 05-08-14).
5.	The following is an examiner's statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “forming a cavity in a substrate having a height defined between a first major surface and an opposed second major surface to expose at least a portion of a plurality of vias extending along a sidewall of the cavity” and “positioning an electrical component in the cavity, wherein the electrical component contacts the plurality of vias” in a method of forming a semiconductor package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.			Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956. 
/NITIN PAREKH/
Tech Center 2800